UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-20731
                         Summary Calendar
                      _____________________

                        WILBERT VALLIER,

                                                Plaintiff-Appellant,

                             versus

                UNITED STATES OF AMERICA, ET AL.,

                                                         Defendants,

                    UNITED STATES OF AMERICA

                                                Defendant-Appellee.


        ________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                         (CA-H-94-3646)
        ________________________________________________

                        February 27, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wilbert Vallier, a federal prisoner, appeals pro se the

dismissal of his civil action.   The district court concluded that

Vallier's claim was not one to which the Federal Tort Claims Act's

limited waiver of sovereign immunity applied.

     Pursuant to our de novo review, we hold that Vallier's claim

(that correctional officers lost one of his tennis shoes) is

encompassed by an exception to the waiver of sovereign immunity

*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
under the FTCA.   Section 2680, which creates several exceptions to

that waiver, includes one for damages resulting from detention of

goods by law enforcement officers.     See 28 U.S.C. §2680(c).   This

exception leaves the United States' sovereign immunity intact with

regard to the claim, and thus the district court properly granted

the United States' motion to dismiss.

                             AFFIRMED.




                               - 2 -